Case 13-50530-CSS   Doc 772-33   Filed 08/21/20   Page 1 of 4




Exhibit 142
                             Case 13-50530-CSS            Doc 772-33         Filed 08/21/20          Page 2 of 4

       Allied Holdings, Inc.                                                                            June 2011
       2302 Parklake Drive
           Building 15, Suite 600
           Atlanta, GA 30345

           General    Information
           Total investment amount        $164.0MM
           Type of security               Common     equity ($94.6MM);        preferred equity     ($13.2MM); first lien        debt
                                                     second lien debt ($13.2MM)
           Percent   owned               71.3% of common equity (as-converted); 55.6% first lien                  debt
                                         66.7% second lien debt
       Date     of initial investment    May 3, 2006
       Board information                 Three YAAF representatives, one independent (approved by YAAF)                         and
                                         the CEO
           Transaction Information
           Pre-Petition Notes            $81.6MM for pre-petition senior unsecured notes (converted                      into

                                          equity)
       Rig Financing                     $12.6MM of convertible equipment financing (converted                    into

                                          equity)
       First Lien Debt Purchase         $43.0MM for First Lien Debt
           Second    Lien Debt Purchase $26.4MM for Second Lien Debt (50% converted into preferred equity)
       Company industry                  Automotive       Logistics
       Portfolio Information
           Funds                         Yucaipa American Alliance Fund I, LP
           Status                         Unrealized
           Carrying value                 $164.0MM
           Valuation rationale            Market    analysis
           Distributions to date         None
           Team:                         Ira Tochner, Derex Walker, Stephanie Bond

           Company    Description
            Headquartered in Decatur, Georgia, Allied (“Allied” or the “Company’”) is the largest transporter of
           new vehicles in North America. The Company primarily offers short-haul delivery services for the
           North American auto industry, providing transportation services from the manufacturing plant to the
           railhead or dealership or from the railhead to the dealership. Allied has historically transported over
       4.5 million vehicles annually and has a North American footprint consisting of 61 terminals and 35
        maintenance garages. Allied has approximately 3,650 employees, of which over 3,050 are bargaining

            employees.’   Short-haul delivery services account for approximately 97% of Allied’s revenue. The
           balance of  Allied’s revenue is generated from support services, including carrier management and
           brokerage  services, vehicle inspections, title storage, marshalling and rail yard management, and
           computerized   vehicle tracking.    Allied’s customer base is highly concentrated, with Ford now
           accounting for more than 75% of revenue.”




           Approximately 2,000 are represented by the International Brotherhood of Teamsters (the “IBT”) in the U.S., 580 are
       "




         represented by the Canadian Automotive Workers, and 390 are represented by the IBT in Canada.
       *
          To note, the Company   is                                                             is
                                      currently in the process of rationalizing its customer base and    focused retaining higher
                                                                                                             on



        margin business. It recently signed a five-year contract with Ford which includes substantial price increases and volume
          guarantees.                                                          is
                      As a result of the rationalization, the number of employees       projected to decrease and the Company will
        likely exit a number  of terminals and garages. These changes are still in process and have not yet been finalized.




Confidential                                                                                                        YUCAIPA593128
                              Case 13-50530-CSS                  Doc 772-33        Filed 08/21/20       Page 3 of 4

       Allied Holdings, Inc.                                                                                June 2011
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

           Transaction       History
       The     Company      filed      on July 31, 2005 and emerged from bankruptcy on May 29, 2007 pursuant to
                                     Chapter   11

       a                             sponsored by YAAF and the IBT. Our initial investment was made in Allied’s
            joint plan of reorganization
       pre-petition unsecured claims. We acquired $98.9 million of Allied’s $150 million in pre-petition senior
       unsecured notes for $81.6 million. We later financed the Company’s purchase of used rigs from a now
       defunct competitor and funded a portion       of the Cash-Out Contribution (defined below).
       Under    the      plan of reorganization, we converted our total investment of $94.4 million into 67.0% of the
           reorganized      equity by:
       1.           Converting our position in the senior unsecured notes into 47.7% of reorganized                    equity;
       2.           Converting our share of the Rig Financing into 18.3% of the reorganized equity;                    and

       3.      Purchasing 40% of the $1.5 million in claims tendered by unsecured creditors who opted for
       cash in lieu of equity under the plan of reorganization at a rate equal to $0.25 on the dollar, providing
       an additional 1.0% of the reorganized equity (“Cash-Out Contribution”)

       Since making      initial investment, we have continued to look for ways to strengthen Allied’s balance
                             our

       sheet. In early 2008, we bought $40 million of the $50 million in outstanding second lien term loans and
       subsequently converted $20 million of the acquired debt into convertible preferred stock. We continue to
       hold the      remaining $20 million in acquired debt, which bears interest at L+750                    bps. In August 2009,
       we were successful in purchasing a majority of the Company’s first                      lien debt at a substantial discount to
       face.  Specifically, we purchased $145 million (face) in first lien loans for a cash price of approximately $43
       million or $0.30 on the dollar. This purchase makes us the majority and requisite lender for purposes of any
        amendments or consents to the Company’s                 first lien  credit facility. Our ownership of the first lien debt is not
        subject to any of the customary restrictions            or   limitations normally associated with a sponsor’s acquisition of
       its   bank   debt.

       Pursuant to the transactions described above, we are now in the unique position of controlling every tranche
       of the Company’s capital structure. In addition to holding 55.6% of the first lien debt, we also hold 66.7%
       of the    second lien debt as      well      as   71.3% of the fully-diluted equity. As
                                                                                  a consequence, we believe that the

       Company now has the strongest balance sheet in the car haul industry and that it is in a unique position to
       capitalize on the financial distress of its competitors, many of which are family owned and suffer from
       liquidity and leverage issues. This               is
                                              particularly true given that the OEMs                are
                                                                                         increasingly seeking to shift
       their business to suppliers that are financially              stable.

        Investment          Thesis

       Our  investment in Allied is premised on the Company's leadership position in the auto transport
       market. Allied is the largest carrier with more than 2,200 active rigs and a North American footprint of
       61 terminals.         It     historically transported over 4.5 million vehicles annually.
                                   has

       Our belief is          that with additional investment in its fleet, Allied can strengthen its position in                   the

        marketplace  and substantially increase productivity.    Part of this investment is being funded with
        concessions  obtained from its customers. As noted above, the Company                       is
                                                                                     currently in the process of
       rationalizing its customer base and is focused on retaining higher margin business. It recently signed a
       five-year contract with Ford which includes substantial price increases and volume guarantees.




Confidential                                                                                                          YUCAIPA593129
                                    Case 13-50530-CSS                           Doc 772-33                     Filed 08/21/20                Page 4 of 4

       Allied Holdings, Inc.                                                                                                                    June 2011
       2302 Parklake Drive
       Building 15, Suite 600
       Atlanta, GA 30345

       Valuation              Rationale
       We    hold         the       investment in Allied at cost based on a                                     sum-of-the-parts             analysis, which includes      a
        discounted            cash    flow analysis on the Ford contract referenced                                     above.

        Financial             Summary
       For the        May YTD period, Allied’s unit volume was (52.1%) lower than prior year. The decline                                                                was
        primarilythe result of volume given up in customer negotiations. To note, volume for Ford — Allied’s
       major customer
                       —
                         was up 20.8% for the month. For the YTD period, revenue was $178.3 million versus
       prior year of $228.1 million. Largely as a result of the lower volume, May YTD bank EBITDA loss
       was   ($8.5MM) versus $13.4MM in 2010. For the LTM period, bank EBITDA     $2.4MM.       addition                                       is                  In
       to the impact of the volume decline, starting in June 2010, the Company has paid its US IBT-

        represented employees a 20% wage increase compared to 2010, which has negatively impacted YTD
       EBITDA        by approximately                   $    6.3MM.
       As a consequence of the decline in automotive sales from historical levels, the Company has been in
       breach of the financial covenants under                               its
                                                credit facility (which is now controlled by us) since August
       2008.
                                                                                                                                    YTD
                                                                                                                                  Variance
       (3 in thousands,    except   unit information)          Month of May                              May YTD
                                                                                                                                                    May   11

                                                            Actual         Prior Year             Actual        Prior   Year     Prior Year          LIM
        Revenue                                              $25,765          $45,613             $178,337        $228,139         ($49,802)         $493,549
       Units                                                 181,468          378,807             1,396,511       1,921,349        (524,838)        4,024,517


        Operating     Income                                  (4,397)           1,604              (21,335)         (2.749)         (18,586)          (22,036)

        Bank EBITDA”?                                         (1.787)           4,478                (8,535)         13,354         (21,889)              2,383
             %   of Revenue                                    -6.9%                                  -4.8%             5.9%                              0.5%

        Capital     Expenditures                                 177            5,753                 1,388          19,106         (17,718)           21,273



        Cash”                                                                                      $11,749          $35,756

        Total    Debt”                                                                             273,818

       Based   on unaudited internal financial results. To note, the board of directors has not yet approved a plan for                2011.

       (1)   EBITDA ineludes add back for restructuring charges and fresh start accounting adjustments.
       (2)   Excludes restricted cash and other time deposits.
       (3)   2010 balance includes $33.1 million of         unreimbursed   letters of   credit.




Confidential                                                                                                                                                      YUCAIPA593130
